Exhibit 10.2

 

EXECUTION VERSION

 

SERIES I PREFERRED STOCK EXCHANGE AGREEMENT

 

This SERIES I PREFERRED STOCK EXCHANGE AGREEMENT (this “Agreement”) is entered
into as of February 25, 2016, by and among Rouse Properties, Inc., a Delaware
corporation (the “Company”), and the parties listed on Exhibit A hereto (each, a
“Stockholder” and collectively, the “Stockholders”).  Capitalized terms used but
not defined herein shall have the meaning ascribed to such terms in the Merger
Agreement (as defined below).

 

WHEREAS, the Stockholders are collectively the owners of 19,387,625 shares of
common stock of the Company, par value $0.01 (the “Contributed Shares”) as set
forth on Exhibit A hereto;

 

WHEREAS, concurrently with the execution of this Agreement, the Company has
entered into an Agreement and Plan of Merger with BSREP II Retail Pooling LLC
(“Parent”), BSREP II Retail Holdings Corp. (“Acquisition Sub”) and, solely for
purposes of Section 10.14 therein, the Guarantors (the “Merger Agreement”),
pursuant to which, among other things, the Company will be merged with and into
Acquisition Sub, with the Company continuing as the surviving corporation and a
subsidiary of Parent (the “Merger”); and

 

WHEREAS, in connection with the approval by the board of directors of the
Company (the “Company Board”) of the Merger Agreement and the transactions
contemplated thereby, prior to the date of this Agreement, the Company Board
approved the creation of a new class of Series I preferred stock of the Company,
with the designation, rights and preferences as set forth on the Certificate of
Designation attached hereto as Exhibit B (the “Certificate of Designation” and
such Series I preferred stock, the “Series I Preferred Stock”);

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, and prior to the consummation of the Merger, (i) the Stockholders
desire to contribute to the Company the Contributed Shares in exchange for
19,387,625 shares of Series I Preferred Stock, in the aggregate, issued by the
Company to the Stockholders and (ii) the Company desires to accept the
Contributed Shares from the Stockholders and to issue such Series I Preferred
Stock to the Stockholders on the terms and conditions herein; and

 

WHEREAS, the Stockholders and the Company intend that the Exchange will qualify
as a tax-free “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections 354 and
368 of the Code.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

1.                                      Contribution and Exchange.  Upon the
terms and subject to the conditions set forth in this Agreement, at the Exchange
Time (as defined below):

 

(a)                                 the Stockholders shall contribute, assign,
transfer and deliver to the Company the Contributed Shares, and shall execute
all other documents and instruments

 

--------------------------------------------------------------------------------


 

reasonably necessary for the transfer of the Contributed Shares to the Company
(the “Contribution”); and

 

(b)                                 as consideration for the Contribution, the
Company shall issue (the “Issuance” and, together with the Contribution, the
“Exchange”) to each Stockholder the number of shares of Series I Preferred Stock
as set forth on Exhibit A hereto opposite such Stockholder’s name (the “Exchange
Shares”) by delivery of a certificate issued in the name of such Stockholder and
evidencing such Exchange Shares.

 

2.                                      Exchange Time.  The consummation of the
Exchange contemplated hereby (the “Exchange Time”) shall take place at the
Exchange Closing on the Exchange Closing Date.

 

3.                                      Conditions to the Exchange.

 

(a)                                 The obligations of the Company to consummate
the Exchange contemplated hereby shall be subject to the satisfaction or waiver
(where permissible under applicable Law) of the following conditions:

 

(i)                                     The representations and warranties of
each Stockholder contained in Section 5 shall be true and correct in all
material respects as of the Exchange Closing Date with the same force and effect
as though made on and as of such date.

 

(ii)                                  Each covenant or agreement that each
Stockholder is required to comply with or to perform at or prior to the Exchange
Time shall have been complied with and performed in all material respects.

 

(iii)                               The Company shall have received a
certificate executed by an authorized officer of each of the Stockholders
confirming that the conditions set forth in clauses “(i)” and “(ii)” of this
Section 3(a) have been duly satisfied.

 

(b)                                 The obligations of the Stockholders to
consummate the Exchange contemplated hereby shall be subject to the satisfaction
or waiver (where permissible under applicable Law) of the following conditions:

 

(i)                                     The representations and warranties of
the Company contained in Section 4 hereof shall be true and correct in all
material respects as of the Exchange Closing Date with the same force and effect
as though made on and as of such date.

 

(ii)                                  Each covenant or agreement the Company is
required to comply with or to perform at or prior to the Exchange Time shall
have been complied with and performed in all material respects.

 

(iii)                               The Stockholders shall have received a
certificate executed by an executive officer of the Company confirming that the
conditions set forth in clauses “(i)” and “(ii)” of this Section 3(b) have been
duly satisfied.

 

4.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants as of the date hereof to
the Stockholders as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Organization; Good Standing.  The Company is
a corporation duly organized, validly existing and in good standing under the
Laws of the State of Delaware, and has the requisite corporate power and
authority to conduct its business as it is presently being conducted and to own,
lease or operate its properties and assets.  The Company is duly qualified to do
business and is in good standing in each jurisdiction where the character of its
properties owned or leased or the nature of its activities make such
qualification necessary, except where the failure to be so qualified or in good
standing would not have a Company Material Adverse Effect.  The Company is not
in violation of its certificate of incorporation or bylaws.

 

(b)                                 Authorization.  The Company has all
requisite corporate power and authority necessary to enable it to execute and
deliver, and to perform its obligations under, this Agreement, accept the
Contributed Shares, issue the Exchange Shares and otherwise perform its
obligations hereunder; and the execution, delivery and performance by the
Company of this Agreement have been duly authorized by all requisite action on
the part of the Company.  This Agreement has been duly executed and delivered by
the Company and, assuming the due execution of this Agreement by each of the
Stockholders, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
subject to the Enforceability Limitations.

 

(c)                                  Non-Contravention.  The execution and
delivery by the Company of the this Agreement, the performance by the Company of
its covenants and obligations hereunder and the consummation by the Company of
the transactions contemplated hereby do not and will not (i) violate or conflict
with any provision of the certificate of incorporation or bylaws or similar
organizational documents of the Company or any of its Subsidiaries,
(ii) violate, conflict with, require a payment under, or result in the breach of
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or result in the termination or amendment of, or
accelerate the performance required by, or result in a right of termination or
acceleration or loss of a benefit under, any Contract to which the Company or
any of its Subsidiaries is a party or by which their assets are bound or
(iii) result in the creation of any Lien (other than Permitted Liens) upon any
of the real property or other assets of the Company or any of its Subsidiaries,
except with respect to clauses “(ii)” and “(iii)” above, for such violations,
conflicts, defaults, terminations, amendments, accelerations or Liens that would
not have a Company Material Adverse Effect.

 

(d)                                 Consents.  No consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental authority or other Person is required in connection with
the execution, delivery or performance of this Agreement by the Company.

 

(e)                                  Issuance of the Exchange Shares.  The
Exchange Shares have been validly approved and established by the Company Board
and no further authorization is required in order for the Company to consummate
the transactions contemplated hereby, including the Issuance and the Exchange. 
The Exchange Shares are duly authorized for issuance, upon delivery of the
Exchange Shares as contemplated hereunder, will be validly issued, fully paid
and non-assessable, free of restrictions on transfer other than those
restrictions under this Agreement, and will not be issued in violation of any
purchase or call option, right of first refusal, subscription right, preemptive
right or any similar rights.

 

3

--------------------------------------------------------------------------------


 

5.                                      Representations and Warranties of the
Stockholders.  Each Stockholder hereby represents and warrants, severally and
not jointly, as of the date hereof to the Company as follows:

 

(a)                                 Investment Representation.  Each Stockholder
is an “accredited investor” under Regulation D of the Securities Act of 1933 and
the rules promulgated thereunder (the “Securities Act”).  Each Stockholder is
aware that the Exchange Shares have not been registered under the Securities
Act, or qualified under any state securities Laws.  The Exchange Shares issuable
to each Stockholder pursuant to this Agreement are being acquired for investment
purposes only and not for sale or with a view to distribution of all or any part
thereof in violation of the securities Laws.

 

(b)                                 Restricted Securities.  Each Stockholder is
aware that there are limitations and restrictions on the circumstances under
which each Stockholder may offer to sell, transfer or otherwise dispose of the
Exchange Shares imposed by operation of applicable securities Laws.  Each
Stockholder acknowledges that as a result of such limitations and restrictions,
it might not be possible to liquidate an investment in the Exchange Shares
readily and that it may be necessary to hold such investment for an indefinite
period.

 

(c)                                  Authorization.  Each Stockholder has all
requisite power and authority necessary to enable it to execute and deliver, and
to perform its obligations under, this Agreement, contribute the Contributed
Shares, accept the Exchange Shares and otherwise perform its obligations
hereunder; and the execution, delivery and performance by each Stockholder of
this Agreement have been duly authorized by all requisite action on the part of
each Stockholder.  This Agreement has been duly executed and delivered by each
Stockholder and, assuming the due execution of this Agreement by the Company,
constitutes a legal, valid and binding obligation of each Stockholder,
enforceable against each Stockholder in accordance with its terms, except as may
be subject to the Enforceability Limitations.

 

(d)                                 Non-Contravention.  The execution and
delivery by each of the Stockholders of this Agreement, the performance by each
of the Stockholders of its covenants and obligations hereunder and the
consummation by each of the Stockholders of the transactions contemplated hereby
do not and will not (i) violate or conflict with any provision of the
certificate of formation or limited liability company agreement or similar
organizational documents of each of the Stockholders, (ii) violate, conflict
with, require a payment under, or result in the breach of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or result in the termination or amendment of, or accelerate the
performance required by, or result in a right of termination or acceleration or
loss of a benefit under, any Contract to which each Stockholder or any of its
respective Subsidiaries is a party or by which their assets are bound or
(iii) result in the creation of any Lien (other than Permitted Liens) upon any
of the real property or other assets of each of the Stockholders or any of its
respective Subsidiaries, except with respect to clauses “(ii)” and “(iii)”
above, for such violations, conflicts, defaults, terminations, amendments,
accelerations, losses or Liens that would not, individually or in the aggregate,
prevent or materially delay the ability of any such Stockholder to perform fully
its obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Contributed Shares.  Subject to any
Contributed Shares transferred pursuant to Section 6(b), the Contributed Shares
set forth opposite each Stockholder’s name on Exhibit A hereto are owned
beneficially by such Stockholder, free and clear of any Liens (including any
restrictions on the right or power to vote, consent with respect to, or
otherwise dispose of the Contributed Shares, other than pursuant to this
Agreement and the Voting Agreement and the power, authority and discretion of
the Stockholders of such Contributed Shares), except for any Liens that would
not reasonably be expected, either individually or in the aggregate, to prevent
or materially delay the ability of any such Stockholder to perform fully its
obligations hereunder.

 

6.                                      Restrictions on Transfer.

 

(a)                                 Other than as contemplated by this Agreement
and the Transactions, each Stockholder agrees that such Stockholder shall not,
during the period from and including the date of this Agreement through and
including the earlier to occur of (i) the consummation of the Transactions and
(ii) the termination of the Merger Agreement in accordance with its terms,
Transfer, or cause or permit the Transfer of, any or all of such Stockholder’s
Contributed Shares, or any voting rights with respect thereto.

 

(b)                                 The restrictions set forth in
Section (6)(a) shall not apply to any Transfer of Contributed Shares that is
approved in writing by the Company.

 

(c)                                  Each Stockholder agrees with, and covenants
to, the Company that such Stockholder shall not request that the Company
register the Transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any or all of such Stockholder’s
Contributed Shares, unless such Transfer is made in compliance with this
Agreement.

 

(d)                                 For purposes of this Agreement, to
“Transfer” any securities of the Company shall mean (i) to sell, assign,
transfer, pledge, encumber, distribute, gift or otherwise dispose of (including
by merger or otherwise by operation of law) such securities, (ii) to tender such
securities in any tender or exchange offer or (iii) enter into any contract,
option, agreement or other arrangement or understanding with respect to any of
the actions contemplated by the preceding clause (i) or (ii).  The term “sell,”
“sale” or any derivatives thereof shall include (x) any sale, transfer or
disposition of record or beneficial ownership, or both, and (y) any short sale
with respect to Contributed Shares, entering into or acquiring an offsetting
derivative contract with respect to Contributed Shares, entering into or
acquiring a futures or forward contract to deliver Contributed Shares, any
transfer of economic interests in the Contributed Shares, or entering into any
transaction that has the same effect as any of the foregoing.

 

7.                                      Tax Treatment.  The parties hereto
intend that the Exchange will qualify as a tax-free “reorganization” within the
meaning of Section 368(a) of the Code for U.S. federal, and applicable state and
local, income tax purposes.  The parties hereto shall not take any action that
is inconsistent with the tax treatment set forth in this Section 7, and shall
prepare and file all tax returns in a manner consistent with such treatment.

 

8.                                      Further Acts.  Each party agrees that at
any time, and from time to time, before and after the consummation of the
transactions contemplated by this Agreement, it will do all

 

5

--------------------------------------------------------------------------------


 

such things and execute and deliver all other assurances, as any other party or
its counsel reasonably deems necessary or desirable in order to carry out the
terms and conditions of this Agreement and the transactions contemplated hereby
or to facilitate the enjoyment of any of the rights created hereby or to be
created hereunder.

 

9.                                      Entire Agreement.  This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

10.                               Severability.  In the event that any provision
of this Agreement, or the application thereof, becomes or is declared by a court
of competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

11.                               Termination.  At any time prior to the
Exchange Time, this Agreement may be terminated by mutual written agreement of
the Company and each Stockholder or shall be terminated with immediate effect
with no further action required by any party if the Merger Agreement is
terminated in accordance with its terms.  In the event this Agreement is validly
terminated pursuant to this Section 11, this Agreement shall be of no further
force or effect without liability of any party or parties hereto, as applicable
(or any director, officer, employee, Affiliate, agent or other representative of
such party or parties) to the other party or parties hereto, as applicable,
other than as otherwise provided in Section 8.02 of the Merger Agreement.

 

12.                               Survival of Representations, Warranties and
Covenants.  The representations, warranties and covenants of the Company and
each Stockholder contained in this Agreement shall terminate at the Exchange
Time, and only the covenants that by their terms survive the Exchange Time shall
so survive the Exchange Time in accordance with their respective terms.

 

13.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly delivered
and received hereunder (i) two (2) Business Days after being sent by registered
or certified mail, return receipt requested, postage prepaid, (ii) one
(1) Business Day after being sent for next Business Day delivery, fees prepaid,
via a reputable nationwide overnight courier service, or (iii) immediately upon
delivery by hand or by facsimile (with a written or electronic confirmation of
delivery), in each case to the intended recipient as set forth below:

 

(a)

if to the Company, to:

 

 

 

Rouse Properties, Inc.

 

1114 Avenue of the Americas

 

Suite 2800

 

6

--------------------------------------------------------------------------------


 

 

New York, NY 10036

 

Attention: Susan Elman, Executive Vice President & General Counsel

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Sidley Austin LLP

 

787 Seventh Avenue

 

New York, NY 10019

 

Attention: Scott M. Freeman

 

Facsimile: 212-839-5599

 

 

(b)

if to any Stockholder, to:

 

 

 

Brookfield Property Group

 

Brookfield Place

 

250 Vesey Street, 14th Floor

 

New York, NY 10281

 

Attention:

Brian Kingston, Senior Managing Partner

 

 

Murray Goldfarb, Managing Partner

 

Email:

brian.kingston@brookfield.com

 

 

murray.goldfarb@brookfield.com

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Attention:

Michael J. Aiello

 

 

Matthew J. Gilroy

 

Facsimile:

212-310-8007

 

14.                               Assignment.  No party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other parties.  Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section shall be null and void.

 

15.                               Third Party Beneficiaries.  This Agreement is
not intended to, and shall not, confer upon any other Person any rights or
remedies hereunder.

 

16.                               Incorporation by Reference.  The parties agree
that Sections 9.08, 9.09, 9.10, 9.12 and 9.13 of the Merger Agreement are
incorporated herein by reference and shall apply to this Agreement mutatis
mutandis.

 

7

--------------------------------------------------------------------------------


 

17.                               Interpretive Matters.

 

(a)                                 Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:

 

Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.

 

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings.  The division of this Agreement into Articles, Sections, Exhibits and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.  All references in this Agreement to any “Section”, “Article” or
“Exhibit” are to the corresponding Section or Article of this Agreement unless
otherwise specified.

 

Including.  The word “including” or any variation thereof means (unless the
context of its usage otherwise requires) “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.

 

(b)                                 The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Series I Preferred
Stock Exchange Agreement, in counterparts, as of the date first above written.

 

 

THE COMPANY:

 

 

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Andrew Silberfein

 

Name:

Andrew Silberfein

 

Title:

President and Chief Executive Officer

 

[SERIES I PREFERRED STOCK EXCHANGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS VII LLC

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

 

 

 

 

 

 

NEW BROOKFIELD RETAIL HOLDINGS R2 LLC

 

 

 

 

By:

/s/ Jane Sheere

 

Name:

Jane Sheere

 

Title:

Secretary

 

 

 

 

 

 

 

BROOKFIELD BPY RETAIL HOLDINGS II LLC

 

 

 

 

By:

/s/ Jane Sheere

 

Name:

Jane Sheere

 

Title:

Secretary

 

 

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS III SUB II LLC

 

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

[SERIES I PREFERRED STOCK EXCHANGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS II SUB II LLC

 

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

 

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS IV-A SUB II LLC

 

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

 

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS IV-B SUB II LLC

 

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

 

 

 

 

 

 

BROOKFIELD RETAIL HOLDINGS IV-C SUB II LLC

 

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

[SERIES I PREFERRED STOCK EXCHANGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS IV-D SUB II LLC

 

 

 

 

By:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC, its
managing member

 

 

 

 

By:

/s/ Murray Goldfarb

 

Name:

Murray Goldfarb

 

Title:

Managing Partner

 

[SERIES I PREFERRED STOCK EXCHANGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stockholders

 

Stockholder

 

Contributed Shares

 

Exchange Shares

Brookfield Retail Holdings VII LLC

 

2,946,661

 

2,946,661

New Brookfield Retail Holdings R2 LLC

 

14,995,702

 

14,995,702

Brookfield BPY Retail Holdings II LLC

 

1,165,535

 

1,165,535

Brookfield Retail Holdings III Sub II LLC

 

11,539

 

11,539

Brookfield Retail Holdings II Sub II LLC

 

10,060

 

10,060

Brookfield Retail Holdings IV-A Sub II LLC

 

151,726

 

151,726

Brookfield Retail Holdings IV-B Sub II LLC

 

2,653

 

2,653

Brookfield Retail Holdings IV-C Sub II LLC

 

51,774

 

51,774

Brookfield Retail Holdings IV-D Sub II LLC

 

51,975

 

51,975

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certificate of Designation

 

(see attached)

 

--------------------------------------------------------------------------------